UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3596 Seligman Communications and Information Fund, Inc. (Exact name of Registrant as specified in charter) 100 Park Avenue New York, New York 10017 (Address of principal executive offices) (Zip code) Lawrence P. Vogel 100 Park Avenue New York, New York 10017 (Name and address of agent for service) Registrants telephone number, including area code: (212) 850-1864 Date of fiscal year end: 12/31 Date of reporting period: 6/30/08 ITEM 1. REPORTS TO SHAREHOLDERS Seligman Communications and Information Fund, Inc. Mid-Year Report June 30, 2008 Seeking Capital Gain by Investing in Companies Operating in the Communications, Information, and Related Industries J. & W. SELIGMAN & CO. INCORPORATED ESTABLISHED 1864 100 Park Avenue, New York, NY 10017 Experience Seligman has been in business for more than 140 years, at times playing a central role in the financial development of the country and its markets. Over that time, the firm has managed clients wealth through dramatic market changes and has remained a consistent, reliable presence on Wall Street. Today, Seligman is drawing on its long history and long-term perspective as we focus on the future and on developing investment solutions that help clients arrive at their goals. Insight Asset management is driven by insight  into the direction of the economy, how companies will perform, how markets will behave, and how investors will respond. Portfolio managers at the firm have been in the investment business, on average, for more than 20 years. Over that time, they have refined their ability to assess a companys prospects, management, and products, while also weighing the impact of economic and market cycles, new trends, and developing technologies. Solutions Seligmans commitment to the development of innovative investment products  including the nations first growth mutual fund, pioneering single-state municipal funds, and one of the countrys premier technology funds  defines our past and informs our future. Our ongoing research into the nature of investment risk  begun in the early 1990s  has resulted in the Seligman Time Horizon Matrix ® asset allocation strategy that redefines the relationship between risk and reward over time. The strategy offers investors a variety of investment solutions for goals ranging from college savings to retirement planning. Whether you select Seligman for one investment product, or as a comprehensive asset manager, we believe we can help you reach your goals. Table of Contents To The Shareholders 1 Performance Overview 2 Portfolio Overview 5 Understanding and Comparing Your Funds Expenses 7 Portfolio of Investments 8 Statement of Assets and Liabilities 11 Statement of Operations 13 Statements of Changes in Net Assets 14 Notes to Financial Statements 15 Financial Highlights 25 Board of Directors and Executive Officers 29 Additional Fund Information 30 To The Shareholders We are pleased to present your mid-year shareholder report for Seligman Communications and Information Fund, Inc. This report contains the Funds investment results, portfolio of investments, and financial statements as of June 30, 2008. For the six months ended June 30, 2008, Seligman Communications and Information Fund posted a total return, based on the net asset value of Class A shares (excluding sales charges), of 7.8%. During the same period, the Funds peers, as measured by the Lipper Science & Technology Funds Average, returned 12.6%. The Funds benchmark, the S&P North American Technology Sector Index (formerly the S&P GSTI Composite Index), returned 12.2%. The broad equity market, as measured by the S&P 500 Index, returned 11.9% for the same time period. On May 16, 2008, Class D shares of the Fund were converted to Class C shares at their respective net asset values. The conversion did not affect individual shareholder account values. Effective at the close of business on May 16, 2008, Class D shares are no longer offered by the Fund. On July 7, 2008, Ameriprise Financial, Inc. (Ameriprise) announced an agreement to acquire J. & W. Seligman & Co. Incorporated (Seligman), the Funds manager, in a transaction that is likely to close in the fourth quarter of 2008. Consummation of Ameriprises acquisition of Seligman will result in Seligman becoming a wholly-owned subsidiary of RiverSource Investments, LLC (RiverSource), a subsidiary of Ameriprise, and a change of control of Seligman and an assignment and automatic termination of the Funds management agreement with Seligman. On July 29, 2008, the Funds Board approved a new advisory agreement with RiverSource, and a new administration agreement with Ameriprise. The new advisory agreement will be presented to the shareholders of the Fund for their approval. Please note that Paul Wick, the Funds Portfolio Manager, Ajay Diwan and Reema Shah, the Funds Co-Portfolio Managers, and the Seligman Technology Group will continue to manage the Fund under the new advisory agreement. Thank you for your continued support of Seligman Communications and Information Fund. By order of the Board of Directors, William C. Morris Brian T. Zino Chairman President August 25, 2008 1 Performance Overview This section of the report is intended to help you understand the performance of Seligman Communications and Information Fund and to provide a summary of the Funds portfolio characteristics. Performance data quoted in this report represents past performance and does not guarantee or indicate future investment results. The rates of return will vary and the principal value of an investment will fluctuate. Shares, if redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Total returns of the Fund (except for Class I shares) as of the most recent month-end will be available at www.seligman.com 1 by the seventh business day following that month-end. Calculations assume reinvestment of distributions. Performance data quoted does not reflect the deduction of taxes that an investor may pay on distributions or the redemption of shares. Returns for Class A shares are calculated with and without the effect of the initial 5.75% maximum sales charge that became effective on January 7, 2008. Returns for Class B shares are calculated with and without the effect of the maximum 5% contingent deferred sales charge (CDSC), charged on redemptions made within one year of the date of purchase, declining to 1% in the sixth year and 0% thereafter. Returns for Class C and Class R shares are calculated with and without the effect of the 1% CDSC, charged on redemptions made within one year of purchase. Returns for Class C shares would have been lower for periods prior to June 4, 2007 if the 1% initial sales charge then in effect was incurred. On May 16, 2008, Class D shares of the Fund were converted to Class C shares at their respective net asset values. Effective at the close of business on May 16, 2008, Class D shares are no longer offered by the Fund. Class I shares do not have sales charges, and returns are calculated accordingly. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. 1 The website reference is an inactive textual reference and information contained in or otherwise accessible through the website does not form a part of this report or the Funds prospectuses or statement of additional information. 2 Performance Overview Investment Results Total Returns For Periods Ended June 30, 2008 Average Annual Class C Class I Class R Since Since Since Six One Five Ten Inception Inception Inception Months * Year Years Years 5/27/99 11/30/01 4/30/03 Class A With Sales Charge )% )% % % n/a n/a n/a Without Sales Charge ) ) n/a n/a n/a Class B With CDSC ) ) n/a n/a n/a n/a Without CDSC ) )  n/a n/a n/a Class C With 1% CDSC ) ) n/a n/a n/a n/a n/a Without CDSC ) ) n/a % n/a n/a Class I ) ) n/a n/a % n/a Class R With 1% CDSC ) ) n/a n/a n/a n/a n/a Without CDSC ) ) n/a n/a n/a % Benchmarks ** Lipper Science & Technology Funds Average ) ) ) S&P North American Technology Sector Index ) ) S&P 500 Index ) ) See footnotes on page 4. 3 Performance Overview Net Asset Value Per Share Class A Class B Class C Class I Class R 6/30/08 $35.23 $29.79 $29.81 $36.35 $34.76 12/31/07 6/30/07 * Returns for periods of less than one year are not annualized. ** The S&P North American Technology Sector Index, the Standard & Poors 500 Composite Stock Price Index (S&P 500 Index), and the Lipper Science & Technology Funds Average (Lipper Average) are unmanaged benchmarks that assume reinvestment of all distributions. The Lipper Average excludes the effect of fees, taxes, and sales charges. The S&P North American Technology Sector Index and the S&P 500 Index also exclude the effect of expenses. The S&P 500 Index measures the performance of 500 of the largest US companies based on market capitalizations. The Lipper Average measures the performance of mutual funds that invest at least 65% of their equity portfolios in science and technology stocks. The S&P North American Technology Sector Index is a modified capitalization-weighted index based on a universe of technology-related stocks. Investors cannot invest directly in an average or an index.  The CDSC is 5% if you sell your shares within one year of purchase and 2% for the five-year period.  The ten-year return for Class B shares reflects automatic conversion to Class A shares approximately eight years after their date of purchase. Securities That Had the Greatest Impact on Net Asset Value (NAV) During the Six Months Ended June 30, 2008 Top Contributors Top Detractors Impact Impact Security on NAV Security on NAV Marvell Technology Group $0.64 Cadence Design Systems $(0.38 ) Mentor Graphics Amdocs ) Symantec Electronics for Imaging ) QUALCOMM Autodesk ) Check Point Software Technologies Maxim Integrated Products ) BMC Software Seagate Technology ) Yahoo! Cymer ) NVIDIA Synopsys ) LG Electronics McAfee ) Visa Microsoft ) Total: $1.86 Total: $(2.82 ) There can be no assurance that the securities presented have remained or will remain in the Funds portfolio. Information regarding the Funds portfolio holdings should not be construed as a recommendation to buy or sell any security or as an indication that any security is suitable for a particular investor. 4 Portfolio Overview Diversification of Net Assets June 30, 2008 Percent of Net Assets June 30, December 31, Issues Cost Value Common Stocks Advertising  $  $   Application Software 3 Communications Equipment 4 Computer Hardware 1 Computer Storage and Peripherals 4 Electrical Components and Equipment 2  Electronic Manufacturing Services 1 Health Care Distributors 1  Health Care Equipment 5 Health Care Services 1 Home Entertainment Software 1  Integrated Telecommunication Services     Internet Software and Services 5 IT Consulting and Other Services 2 Pharmaceuticals 1 Semiconductor Equipment 1 Semiconductors 4 Systems Software 4 Technical Software 3 Technology Distributors 2 Wireless Telecommunication Services 1 Total Common Stocks 46 Venture Capital Investments 14  Short-Term Holdings and Other Assets Less Liabilities 4 Net Assets 64 $ $ Largest Industries June 30, 2008 5 Portfolio Overview Largest Portfolio Holdings  June 30, 2008 Security Value Percent of Net Assets Synopsys $293,170,074 McAfee Amdocs Marvell Technology Group Check Point Software Technologies Symantec NetApp BMC Software Autodesk Cisco Systems There can be no assurance that the securities presented have remained or will remain in the Funds portfolio. Information regarding the Funds portfolio holdings should not be construed as a recommendation to buy or sell any security or as an indication that any security is suitable for a particular investor. Largest Portfolio Changes During the Six Months Ended June 30, 2008 Largest Purchases Largest Sales Autodesk QUALCOMM NetApp BMC Software EMC Intel** Mentor Graphics Taiwan Semiconductor Manufacturing (ADR)** Symantec Cymer** Activision Blizzard* Maxim Integrated Products C.R. Bard* Citrix Systems Arrow Electronics* Oracle Kinetic Concepts* International Business Machines** Apple Intersil (Class A)** Largest portfolio changes from the previous period to the current period are based on cost of purchases and proceeds from sales of securities, listed in descending order.  Excludes short-term holdings. * Position added during the period. ** Position eliminated during the period. 6 Understanding and Comparing Your Funds Expenses As a shareholder of the Fund, you incur ongoing expenses, such as management fees, distribution and/or service (12b-1) fees (if applicable), and other Fund expenses. The information below is intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to compare them with the ongoing expenses of investing in other mutual funds. Please note that the expenses shown in the table are meant to highlight your ongoing expenses only and do not reflect any transactional costs, such as sales charges (also known as loads) on certain purchases or redemptions. Therefore, the table is useful in comparing ongoing expenses only, and will not help you to determine the relative total expenses of owning different funds. In addition, if transactional costs were included, your total expenses would have been higher. The table is based on an investment of $1,000 invested at the beginning of January 1, 2008, and held for the entire six-month period ended June 30, 2008. Actual Expenses The table below provides information about actual expenses and actual account values.
